Title: Continental Congress. Motion on Votes Cast in the Congress by States Not Yet Having Ratified the Constitution, [7 August 1788]
From: Continental Congress
To: 


[New York, August 7, 1788]
Whereas the Convention assembled at Philadelphia in the Commonwealth of Pensylvania did on the 17th day of September last past resolve as the opinion of that Convention that as soon as the Conventions of nine states should have ratified the Constitution then and there agreed upon by the said Convention the United States in Congress assembled should fix a day on which electors should be appointed by the states which should have ratified the same and a day on which the electors should assemble to vote for the President and the time and place for commencing proceedings under the said constitution. And Whereas the United States in Congress assembled having received the ratifications of the said constitution by eleven states [did on the 28th. ulto. & then on the 5th & 6th. instant agree to the following resolutions to wit] have in conformity to the resolution aforesaid passed an ordinance for the purposes aforesaid. And Whereas although the [it does not appear that the] state[s] of Rhode Island [& North Carolina have] hath not ratified the said Constitution and it is not known that the state of North Carolina hath ratified the same, [& whereas] the Delegates of the [said two states] two last mentioned states in virtue of the vo have nevertheless thought fit to vote[d] upon  the said ordinance in virtue of the right of suffrage vested in them by the Articles of Confederation and perpetual Union [certain parts of the said resolutions] on all questions taken in Congress [therefore]
Resolved as the sense of this Congress the conduct of the delegates of the said state of Rhode Island in voting concerning the said ordinance can that [any vote given or which may be given respecting said resolutions by the Delegate or Delegates of any State which hath not ratified the said Constitution shall] in no wise be construed directly or indirectly to imply either on their part or on the part of the state which they they represent an approbation of the Constitution aforesaid or [of any part thereof] a relinquishment [or] in any manner or kind of obligation on the part of the said [any such] state touching the same or any the relinquishment of any right heretofore enjoyed [heretofore or now] claimed or which may be claimed by the said [such] state under the said Articles &c or otherwise, but and that all and singular the rights of the said [such] state remain continue and are to all intents and purposes in the same situation as if the said [such] delegates had refrained from voting on the whole or any part of the said ordinance. [respecting the said resolutions.]
